


                    EXHIBIT 10.15







 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


Dated as of March 5, 2010
securing the maximum principal amount of $25,000,000.00
 
FROM
 
PRESSTEK, INC.
 
having an office at:
 
10 Glenville Street
 
Greenwich, Connecticut 06831
 
the Mortgagor,
 


TO
 
PNC BANK, NATIONAL ASSOCIATION
 
having an office at:
 
340 Madison Avenue
 
New York, New York 10173
 
the Mortgagee
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
BACKGROUND 1
 
GRANTING CLAUSES 1
 
TERMS AND CONDITIONS 4
 
1. Defined Terms 4
2. Warranty of Title 5
3. Payment and Performance of Obligations 5
4. Requirements 5
5. Payment of Taxes and Other Impositions 5
6. Insurance and Repairs 6
7. Restrictions on Liens and Encumbrances 6
8. Due on Sale and Other Transfer Restrictions.. 7
9. Condemnation/Eminent Domain 7
10. Further Assurances 7
11. Mortgagee’s Right to Perform 7
12. Remedies 7
13. Right of Mortgagee to Credit Sale 9
14. Appointment of Receiver 9
15. Extension, Release, etc. 10
16. Security Agreement under Uniform Commercial Code 10
17. Assignment of Leases and Rents 11
18. Additional Rights 12
19. Notices 12
20. No Oral Modification 12
21. Partial Invalidity 12
22. Mortgagor’s Waiver of Rights 12
23. Remedies Not Exclusive 13
24. Subrogation 14
25. Successors and Assigns 14
26. No Waivers, etc. 14
27. Governing Law, etc. 14
28. Waiver of Trial by Jury 15
29. Certain Definitions 15
30. Release and Satisfaction 15
31. Intentionally Omitted. 15
32. Mortgagee’s Fees 15
33. New Hampshire State Specific Provisions: 15








 

 
 

--------------------------------------------------------------------------------

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
 
SECURITY AGREEMENT AND FIXTURE FILING
 
THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”) dated as of the 5th day of March, 2010, by PRESSTEK,
INC., a corporation organized under the laws of the State of Delaware, having an
office at 10 Glenville Street, Greenwich, Connecticut 06831 (the “Mortgagor”),
in favor of PNC BANK, NATIONAL ASSOCIATION (“PNC”), having an office at 340
Madison Avenue, New York, New York 10173 (PNC, in its capacity as Lender and as
Agent for itself and the Lenders now or hereafter named in the Credit Agreement
(as defined below), the “Mortgagee”).  All capitalized terms used but not
otherwise defined in this Mortgage shall have the meanings ascribed to them in
the Credit Agreement (as hereinafter defined).
 
BACKGROUND
 
A. Mortgagor, PRESSTEK Europe Limited and each other Person which becomes a
Borrower under the Credit Agreement (collectively, the “Credit Parties”) are
parties to that certain Revolving Credit and Security Agreement dated as of the
date hereof, by and among, the Credit Parties and Mortgagee (as same may be
hereinafter amended, modified, restated or supplemented from time to time, the
“Credit Agreement”).
 
B. Pursuant to the Credit Agreement, the Mortgagee will make available to
Mortgagor (i) certain revolving loans and other extensions of credit in the
maximum principal amount of TWENTY-FIVE MILLION AND 00/100 DOLLARS
($25,000,000.00) (the “Loan”) to be evidenced by the Revolving Credit Note,
dated as of the date hereof (as amended, modified, restated or supplemented from
time to time, the “Note”); and (ii) the issuance of the Letters of Credit in
connection therewith in the amount set forth therein.
 
C. Mortgagor (i) is the owner of the fee simple estate in the parcels of real
property located in the Town of Hudson, County of Hillsborough, State of New
Hampshire, as more particularly described in Schedule “A” annexed hereto
(together with all estates and development rights now existing or hereafter
acquired for use in connection therewith, the “Owned Land”); and (ii) owns,
leases or otherwise has the right to use all of the buildings, improvements,
structures, and fixtures now or subsequently located on the Owned Land (the
“Improvements”; the Owned Land and the Improvements being collectively referred
to as the “Real Estate”).
 
D. It is a condition to the obligation of the Mortgagee to make the Loan to the
Mortgagor under the Credit Agreement that Mortgagor shall have executed and
delivered this Mortgage to Mortgagee for the ratable benefit of Mortgagee.
 
GRANTING CLAUSES
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the payment and performance
of all Obligations;
 
MORTGAGOR HEREBY MORTGAGES, GRANTS, BARGAINS, SELLS, WARRANTS, CONVEYS,
ALIENATES, REMISES, RELEASES, ASSIGNS, SETS OVER, TRANSFERS, GIVES AND CONFIRMS
TO THE MORTGAGEE, ITS SUCCESSORS AND ASSIGNS, WITH POWER OF SALE, FOR THE
BENEFIT OF THE MORTGAGEE, ITS SUCCESSORS AND ASSIGNS, AND CREATES A MORTGAGE
INTEREST AND/OR A SECURITY INTEREST (COLLECTIVELY, “LIEN”), TO SECURE THE
OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT), IN:
 
(a) the Owned Land;
 
(b) all right, title and interest Mortgagor now has or may hereafter acquire in
and to the Improvements or any part thereof and all the estate, right, title,
claim or demand whatsoever of Mortgagor, in possession or expectancy, in and to
the Real Estate or any part thereof;
 
(c) all right, title and interest of Mortgagor in, to and under all easements,
rights of way, licenses, operating agreements, abutting strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and flowage rights, development rights, air rights, mineral and soil
rights, plants, standing and fallen timber, and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;
 
(d) all of the fixtures, equipment, furnishings, fittings and appliances, and
all appurtenances and additions thereto and substitutions or replacements
thereof (together with, in each case, attachments, components, parts and
accessories) currently owned or subsequently acquired by Mortgagor and now or
subsequently attached to, or contained in or used in connection with any
operation or letting of the Real Estate, including but without limiting the
generality of the foregoing, all screens, awnings, shades, blinds, curtains,
draperies, carpets, rugs, storm doors and windows, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), sprinkler systems and other fire prevention and extinguishing
apparatus and materials, security systems, motors, engines, machinery, pipes,
pumps, tanks, conduits, appliances, fittings and fixtures of every kind and
description (all of the foregoing in this paragraph (d) being referred to as the
“Equipment”);
 
(e) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further deed, conveyance,
assignment or other act by Mortgagor;
 
(f) all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);
 
(g) all unearned premiums under insurance policies now or subsequently obtained
by Mortgagor relating to the Real Estate or Equipment and Mortgagor’s interest
in and to all proceeds of any such insurance policies (including title insurance
policies) including the right to collect and receive such proceeds, subject to
the provisions relating to insurance generally set forth below; and, subject to
the provisions relating to condemnation and eminent domain set forth below, all
right, title and interest of Mortgagor in and to all awards and other
compensation, including the interest payable thereon and the right to collect
and receive the same, made to the present or any subsequent owner of the Real
Estate or Equipment for the taking by eminent domain, condemnation or otherwise,
of all or any part of the Real Estate or any easement or other right therein;
 
(h) to the extent not prohibited under the applicable contract, consent, license
or other item unless the appropriate consent has been obtained, all right, title
and interest of Mortgagor in and to (i) all contracts from time to time executed
by Mortgagor or any manager or agent on its behalf relating to the ownership,
construction, maintenance, repair, operation, occupancy, sale or financing of
the Real Estate or Equipment or any part thereof and all agreements and options
relating to the purchase or lease of any portion of the Real Estate or any
property which is adjacent or peripheral to the Real Estate, together with the
right to exercise such options and all leases of Equipment, (ii) all consents,
licenses, building permits, certificates of occupancy and other governmental
permits and approvals relating to construction, completion, occupancy, use or
operation of the Real Estate or any part thereof, and (iii) all drawings, plans,
specifications and similar or related items relating to the Real Estate;
 
(i) all refunds, rebates or credits in connection with a reduction in all real
estate taxes, government assessments or impositions, lienable water charges,
lienable sewer rents, assessments due under owner association documents, ground
rents, vault charges and license fees for the use of vaults chutes and all other
charges, now or hereafter levied or assessed against the Real Estate, including,
without limitation, rebates as a result of tax certiorari or any other
applications or proceedings for reduction;
 
(j) all accounts, escrows, chattel paper, claims, deposits, trade names,
trademarks, service marks, logos, copyrights, goodwill, books and records and
all other general intangibles relating to or used in connection with the
operation of the Real Estate;
 
(k) all reserves, escrows and deposit accounts maintained by Mortgagor with
respect to the Real Estate, together with all cash, checks, drafts,
certificates, securities, investment property, financial assets, instruments and
other property from time to time held therein, and all proceeds, products,
distributions, dividends or substitutions thereon or thereof;
 
(l) the right, in the name and on behalf of Mortgagor, to commence any action or
proceeding to protect the interest of Mortgagee in the Real Estate and to appear
in and defend any action or proceeding brought with respect to the Real Estate;
 
(m) all proceeds, both cash and noncash, of the foregoing; and
 
(n) Any and all other rights of Mortgagor in and to the items set forth in the
foregoing subsections (a) through (m), inclusive, and in and to the Real Estate.
 
(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (a)
through (c) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (a) through (n) are collectively referred to as the
“Mortgaged Property”).
 
TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Obligations are fully paid and performed,
 
PROVIDED, HOWEVER, that the condition of this Mortgage is such that at such time
as the Loan, the Obligations and the amounts due hereunder shall have been paid
in full, no Letters of Credit shall be outstanding and no obligations then
remain under this Mortgage, the Credit Agreement or any Document, the Mortgaged
Property shall be released from the Liens created hereby, and this Mortgage and
all obligations (other than those expressly stated to survive such termination)
of the Mortgagee and the Mortgagor hereunder shall terminate.  Following any
such termination, at the request and at the sole expense of Mortgagor, the
Mortgagee shall execute and deliver to Mortgagor such documents as Mortgagor
shall reasonably request to evidence such termination.
 
TERMS AND CONDITIONS
 
Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:
 
1. Defined Terms
 
.  Capitalized terms used herein (including in the “Background” and “Granting
Clauses” sections above) and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.  References in this Mortgage
to the “Default Rate” shall mean the interest rate applicable pursuant to
Section 3.1 of the Credit Agreement.  References herein to the “Secured Parties”
shall mean the collective reference to (i) Mortgagee, (ii) the Lenders, (iii)
the Agent, (iv) PNC, (v) any other holders from time to time of all or any part
of the Obligations, and (vi) the respective successors, indorsees, transferees
and assigns of each of the foregoing.
 
2. Warranty of Title
 
.  Mortgagor warrants that it has good record title in fee simple to the Real
Estate, subject only to (a) the matters that are set forth in Schedule B of the
title insurance policy or policies being issued to Mortgagee by Chicago Title
Insurance Company to insure the Lien of this Mortgage and (b) liens permitted by
the Credit Agreement or by any of the other Documents (the “Permitted
Exceptions”).  Mortgagor shall warrant, defend and preserve such title and the
Lien of this Mortgage against all material claims of all persons and entities
(not including the holders of the Permitted Exceptions).  Mortgagor represents
and warrants that it has the right to encumber the Mortgaged Property.
 
3. Payment and Performance of Obligations
 
.  Mortgagor shall pay and perform the Obligations in accordance with the
applicable provisions of the Documents.
 
4. Requirements
 
.  Mortgagor shall comply in all material respects with all covenants,
restrictions and conditions now or later of record which may be applicable to
any of the Mortgaged Property, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of any
of the Mortgaged Property except where a failure to do so could not reasonably
be expected to have a Material Adverse Effect on (i) the current business,
operations or condition (financial or otherwise) of the Mortgagor, (ii) the
current use of the Mortgaged Property or (iii) the value of the Mortgaged
Property (assuming continuation of its current use).
 
5. Payment of Taxes and Other Impositions
 
.
 
(a) Prior to the date on which any fine, penalty, interest or cost may be added
thereto or imposed, Mortgagor shall pay and discharge all material taxes,
charges and assessments of every kind and nature assessed against the Mortgaged
Property, all charges for any easement or agreement maintained for the benefit
of any of the Real Estate, all general and special assessments, levies, permits,
inspection and license fees, all water and sewer rents and charges, vault taxes
and all other public charges even if unforeseen or extraordinary, imposed upon
or assessed against, or arising in respect of the occupancy, use or possession
thereof, to the extent they may become a lien on any of the Real Estate,
together with any penalties or interest on any of the foregoing (all of the
foregoing are collectively referred to herein as the “Impositions”), except
where (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Mortgagor has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.  Upon request by
Mortgagee, Mortgagor shall deliver to Mortgagee evidence reasonably acceptable
to Mortgagee showing the payment of any such Imposition, to the extent payment
is required by this Mortgage.  If by law any Imposition, at Mortgagor’s option,
may be paid in installments (whether or not interest shall accrue on the unpaid
balance of such Imposition), Mortgagor may elect to pay such Imposition in such
installments and shall be responsible for the payment of such installments with
interest, if any.
 
(b) Nothing herein shall affect any right or remedy of Mortgagee under this
Mortgage or otherwise, without notice or demand to Mortgagor, to pay any
Imposition after the date such Imposition shall have become delinquent to the
extent payment is required by this Mortgage, and add to the Obligations the
amount so paid, together with interest from the time of payment at the Default
Rate.   Any sums paid by Mortgagee in discharge of any Impositions shall be (i)
secured hereby prior to any right or title to, interest in, or claim upon the
Premises subordinate to the Lien of this Mortgage, and (ii) payable on demand by
Mortgagor to Mortgagee together with interest at the Default Rate as set forth
above.
 
6. Insurance and Repairs
 
.
 
(a) Mortgagor shall maintain the insurance required by the Credit Agreement.
 
(b) If any portion of the Improvements is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, Mortgagor shall maintain or cause to be maintained, flood
insurance in an amount reasonably satisfactory to Mortgagee, but in no event
more than the maximum limit of coverage available under the National Flood
Insurance Act of 1968, as amended.
 
(c) If the Mortgaged Property, or any part thereof, shall be destroyed, or
materially damaged, Mortgagor shall give prompt notice thereof to Mortgagee.
 
(d) In the event of foreclosure of this Mortgage or other transfer of title in
lieu of foreclosure to the Mortgaged Property, all right, title and interest of
Mortgagor in and to any insurance policies then in force shall pass to the
purchaser or grantee.
 
(e) All proceeds of insurance will be applied as provided in the Credit
Agreement.
 
(f) Mortgagor promptly shall comply with and conform in all material respects to
(i) all provisions of each such insurance policy, and (ii) all requirements of
the insurers applicable to Mortgagor or to any of the Mortgaged Property or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Mortgaged Property.  Mortgagor shall not use
or permit the use of the Mortgaged Property in any manner which would permit any
insurer to cancel any insurance policy or void coverage required to be
maintained by this Mortgage.
 
(g) If Mortgagor is in default of its obligations to insure or deliver any such
prepaid policy or policies, then Mortgagee, at its option upon five (5) days’
notice to Mortgagor, may effect such insurance from year to year at rates
substantially similar to the rate at which Mortgagor had insured the Premises,
and pay the premium or premiums therefor, and Mortgagor shall pay to Mortgagee
on demand such premium or premiums so paid by Mortgagee with interest from the
time of payment at the Default Rate.
 
7. Restrictions on Liens and Encumbrances.  Except for the Lien of this
Mortgage, the Liens permitted by the Credit Agreement and the easements
permitted by the Credit Agreement, Mortgagor shall not further mortgage, nor
otherwise encumber the Mortgaged Property nor create or suffer to exist any
lien, charge or encumbrance on the Mortgaged Property, or any part thereof,
whether superior or subordinate to the Lien of this Mortgage and whether
recourse or non-recourse.
 
8. Due on Sale and Other Transfer Restrictions.  The Mortgagor, except as
expressly permitted by the Credit Agreement, shall not sell, transfer, convey or
assign all or any portion of, or any interest in, the Mortgaged Property.
 
9. Condemnation/Eminent Domain
 
.  Promptly upon receiving notice of the institution of any proceedings for the
condemnation of the Mortgaged Property, or any material portion thereof,
Mortgagor will notify Mortgagee of the pendency of such proceedings.  All awards
and proceeds shall be deemed net cash proceeds of a property insurance policy
and shall be applied as provided in the Credit Agreement.
 
10. Further Assurances
 
.  To further assure Mortgagee’s rights under this Mortgage, Mortgagor agrees
promptly upon demand of Mortgagee to do any act or execute any additional
documents (including, but not limited to, security agreements on any personalty
included or to be included in the Mortgaged Property and a separate assignment
of each Lease in recordable form) as may be reasonably required by Mortgagee to
confirm the Lien of this Mortgage and all other rights or benefits conferred on
Mortgagee by this Mortgage.
 
11. Mortgagee’s Right to Perform
 
.  If Mortgagor fails to perform any of the covenants or agreements of
Mortgagor, within the applicable grace period, if any, provided for in the
Credit Agreement, Mortgagee, without waiving or releasing Mortgagor from any
obligation or default under this Mortgage, may, at any time upon five (5)
Business Days’ notice to Mortgagor (but shall be under no obligation to) pay or
perform the same, and the amount or cost thereof, with interest at the Default
Rate, shall immediately be due from Mortgagor to Mortgagee and the same shall be
secured by this Mortgage and shall be a Lien on the Mortgaged Property prior to
any right, title to, interest in, or claim upon the Mortgaged Property attaching
subsequent to the Lien of this Mortgage.  No payment or advance of money by
Mortgagee under this Section shall be deemed or construed to cure Mortgagor’s
Event of Default after notice of such Event of Default has been given by
Mortgagee or waive any right or remedy of Mortgagee.
 
12. Remedies
 
.
 
(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee may immediately take such action, without notice or demand, as it
deems advisable to protect and enforce its rights against Mortgagor and in and
to the Mortgaged Property, including, but not limited to, the following actions,
each of which may be pursued concurrently or otherwise, at such time and in such
manner as Mortgagee may determine, in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Mortgagee:
 
(i) Mortgagee may, to the extent permitted by applicable law, (A) institute and
maintain an action of foreclosure against all or any part of the Mortgaged
Property, (B) institute and maintain an action on the Credit Agreement, or any
other Document, (C) sell all or part of the Mortgaged Property (Mortgagor
expressly granting to Mortgagee the power of sale), or (D) take such other
action at law or in equity for the enforcement of this Mortgage or any of the
other Documents as the law may allow.  Mortgagee may proceed in any such action
to final judgment and execution thereon for all sums due hereunder, together
with interest thereon at the Default Rate and all costs of suit, including,
without limitation, reasonable attorneys’ fees and disbursements. Interest at
the Default Rate shall be due on any judgment obtained by Mortgagee from the
date of judgment until actual payment is made of the full amount of the
judgment; and
 
(ii) Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, (x) to lease all or any part or parts of the Mortgaged Property for
such periods of time and upon such conditions as Mortgagee may, in its
discretion, deem proper, (y) to enforce, cancel or modify any lease and (z)
generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.
 
(b) In case of a foreclosure sale, the Real Estate may be sold, at Mortgagee’s
election, in one parcel or in more than one parcel and Mortgagee is specifically
empowered (without being required to do so, and in its sole and absolute
discretion) to cause successive sales of portions of the Mortgaged Property to
be held.
 
(c) In the event of any breach of the terms contained in this Mortgage that
constitutes a continuing Event of Default for which Mortgagee has given notice
thereof, Mortgagee shall be entitled to enjoin such breach and obtain specific
performance of any covenant, agreement, term or condition and Mortgagee shall
have the right to invoke any equitable right or remedy as though other remedies
were not provided for in this Mortgage.
 
(d) It is agreed that if an Event of Default shall occur and be continuing and
notice of such Event of Default has been given by the Mortgagee, any and all
proceeds of the Mortgaged Property received by Mortgagee shall be held by
Mortgagee for the benefit of the Lenders as collateral security for the
Obligations (whether matured or unmatured), and shall be applied in payment of
the Obligations in accordance with the Credit Agreement.
 
(e) FOR THE PURPOSE OF PROCURING POSSESSION OF THE PREMISES AND UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT AND AFTER NOTICE
SUCH EVENT OF DEFAULT HAS BEEN GIVEN BY MORTGAGEE, MORTGAGOR HEREBY AUTHORIZES
AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD IN THE STATE OF NEW HAMPSHIRE
OR ELSEWHERE, AS ATTORNEY FOR MORTGAGOR AND ALL PERSONS CLAIMING UNDER OR
THROUGH MORTGAGOR, TO APPEAR FOR MORTGAGOR AND CONFESS JUDGMENT PURSUANT TO
APPLICABLE LAW AGAINST MORTGAGOR, AND ALL PERSONS CLAIMING UNDER OR THROUGH
MORTGAGOR, FOR THE RECOVERY BY MORTGAGEE OF POSSESSION OF THE PREMISES, WITHOUT
ANY STAY OF EXECUTION, FOR WHICH THIS MORTGAGE, OR A COPY HEREOF VERIFIED BY
AFFIDAVIT, SHALL BE A SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY
BE ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER. MORTGAGOR
HEREBY RELEASES MORTGAGEE FROM ALL PROCEDURAL ERRORS AND DEFECTS WHATSOEVER IN
ENTERING SUCH JUDGMENT AND IN CAUSING SUCH WRIT OR WRITS TO BE ISSUED, AND
HEREBY AGREES THAT NO WRIT OF ERROR, APPEAL, PETITION TO OPEN OR STRIKE OFF
JUDGMENT, OR OTHER OBJECTION SHALL BE FILED OR MADE WITH RESPECT THERETO.  IF
FOR ANY REASON AFTER SUCH JUDGMENT HAS BEEN CONFESSED THE SAME SHALL BE
DISCONTINUED OR POSSESSION OF THE PREMISES SHALL REMAIN IN OR BE RESTORED TO
MORTGAGOR, MORTGAGEE SHALL HAVE THE RIGHT FOR THE SAME EVENT OF DEFAULT FOR
WHICH NOTICE HAS BEEN SO GIVEN OR ANY SUBSEQUENT EVENT OF DEFAULT FOR WHICH
NOTICE HAS BEEN SO GIVEN TO BRING ONE OR MORE FURTHER JUDGMENTS BY CONFESSION AS
ABOVE PROVIDED TO RECOVER POSSESSION OF THE PREMISES.  MORTGAGEE MAY ENTER SUCH
JUDGMENT BEFORE OR AFTER THE INSTITUTION OF FORECLOSURE PROCEEDINGS UPON THIS
MORTGAGE, OR AFTER JUDGMENT THEREON OR ON THE CREDIT AGREEMENT, OR AFTER A SALE
OF THE PREMISES BY THE SHERIFF.
 
13. Right of Mortgagee to Credit Sale
 
.  Upon the occurrence of any sale made under this Mortgage, whether made under
the power of sale or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, Mortgagee may bid for and acquire the Mortgaged
Property or any part thereof. In lieu of paying cash therefor, Mortgagee may
make settlement for the purchase price by crediting upon the Obligations or
other sums secured by this Mortgage, the net sales price after deducting
therefrom the expenses of sale and the cost of the action and any other sums
which Mortgagee is authorized to deduct under this Mortgage.  In such event,
this Mortgage, the Credit Agreement and documents evidencing expenditures
secured hereby may be presented to the person or persons conducting the sale in
order that the amount so used or applied may be credited upon the Obligations as
having been paid.
 
14. Appointment of Receiver
 
.  If an Event of Default shall have occurred and be continuing and notice of
such Event of Default has been given by Mortgagee, Mortgagee as a matter of
right and without notice to Mortgagor, unless otherwise required by applicable
law, and without regard to the adequacy or inadequacy of the Mortgaged Property
or any other collateral or the interest of Mortgagor therein as security for the
Obligations, shall have the right to apply to any court having jurisdiction to
appoint a receiver or receivers or other manager of the Mortgaged Property,
without requiring the posting of a surety bond, and without reference to the
adequacy or inadequacy of the value of the Mortgaged Property or the solvency or
insolvency of Mortgagor or any other party obligated for payment of all or any
part of the Obligations, and whether or not waste has occurred with respect to
the Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment and waives notice of any application therefor (except as may be
required by law).  Any such receiver or receivers or manager shall have all the
usual powers and duties of receivers in like or similar cases and all the powers
and duties of Mortgagee in case of entry as provided in this Mortgage,
including, without limitation and to the extent permitted by law, the right to
enter into leases of all or any part of the Mortgaged Property, and shall
continue as such and exercise all such powers until the date of confirmation of
sale of the Mortgaged Property unless such receivership is sooner terminated.
 
15. Extension, Release, etc.
 
  Without affecting the Lien or charge of this Mortgage upon any portion of the
Mortgaged Property not then or theretofore released as security for the full
amount of the Obligations, Mortgagee may, from time to time and without notice,
agree to (i) release any person liable for the indebtedness borrowed or
guaranteed under the Documents, (ii) extend the maturity or alter any of the
terms of the indebtedness borrowed or guaranteed under the Documents or any
other guaranty thereof, (iii) grant other indulgences, (iv) release or reconvey,
or cause to be released or reconveyed at any time at Mortgagee’s option any
parcel, portion or all of the Mortgaged Property, (v) take or release any other
or additional security for any obligation herein mentioned, or (vi) make
compositions or other arrangements with debtors in relation thereto.
 
(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the Lien of this Mortgage or any liens, rights, powers or remedies
of Mortgagee hereunder, and such liens, rights, powers and remedies shall
continue unimpaired.
 
(c) If Mortgagee shall have the right to foreclose this Mortgage or to direct a
power of sale, Mortgagor authorizes Mortgagee at its option to foreclose the
Lien of this Mortgage (or direct the sale of the Mortgaged Property, as the case
may be) subject to the rights of any tenants of the Mortgaged Property.  The
failure to make any such tenants parties defendant to any such foreclosure
proceeding and to foreclose their rights, or to provide notice to such tenants
as required in any statutory procedure governing a sale of the Mortgaged
Property, or to terminate such tenant’s rights in such sale will not be asserted
by Mortgagor as a defense to any proceeding instituted by Mortgagee to collect
the Obligations or to foreclose the Lien of this Mortgage.
 
(d) Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid Lien on the Mortgaged Property for the amount
secured hereby.
 
16. Security Agreement under Uniform Commercial Code
 
.  (a) It is the intention of the parties hereto that this Mortgage shall
constitute a Security Agreement within the meaning of the Uniform Commercial
Code (the “Code”) of the State in which the Mortgaged Property is located solely
with respect to Mortgaged Property which is personal property.  If an Event of
Default shall occur and be continuing under this Mortgage and notice of such
Event of Default has been given by Mortgagee, then in addition to having any
other right or remedy available at law or in equity, Mortgagee shall have the
option of either (i) proceeding under the Code and exercising such rights and
remedies as may be provided to a secured party by the Code with respect to all
or any portion of the Mortgaged Property which is personal property (including,
without limitation, taking possession of and selling such property) or (ii)
treating such property as real property and proceeding with respect to both the
real and personal property constituting the Mortgaged Property in accordance
with Mortgagee’s rights, powers and remedies with respect to the real property
(in which event the default provisions of the Code shall not apply).  If
Mortgagee shall elect to proceed under the Code, then ten days’ notice of sale
of the personal property shall be deemed reasonable notice and the reasonable
expenses of retaking, holding, preparing for sale, selling and the like incurred
by Mortgagee shall include, but not be limited to, reasonable attorneys’ fees
and legal expenses.
 
(b) Certain portions of the Mortgaged Property are or will become “fixtures” (as
that term is defined in the Code) affixed to the Real Estate, and this Mortgage,
upon being filed for record in the real estate records of the county wherein
such fixtures are situated, shall operate also as a financing statement filed as
a “fixture filing” within the meaning of Sections 9-334 and 9-502 of said Code
upon such portions of the Mortgaged Property that are or become fixtures. The
addresses of the Mortgagor, as debtor, and Mortgagee, as secured party, are set
forth in the first page of this Mortgage.
 
(c) The real property to which the fixtures relate is described in Schedule A
hereto.  The record owner of the real property described in Schedule A hereto is
Mortgagor.  The name, type of organization and jurisdiction of organization of
the debtor for purposes of this financing statement are the name, type of
organization and jurisdiction of organization of the Mortgagor set forth in the
first paragraph of this Mortgage, and the name of the secured party for purposes
of this financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage.  The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph of this Mortgage.  The
mailing address of the Mortgagee/secured party from which information concerning
the security interest hereunder may be obtained is the address of the Mortgagee
set forth in the first paragraph of this Mortgage.
 
17. Assignment of Leases and Rents
 
.
 
(a) Mortgagor hereby assigns to Mortgagee all of Mortgagee’s right, title and
interest in and to all current and future Leases and Rents as further security
for the payment of and performance of the Obligations, and Mortgagor grants to
Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. The foregoing assignment and
grant is present and absolute and shall continue in effect until the Obligations
are fully paid and performed, but Mortgagee hereby waives the right to enter the
Mortgaged Property for the purpose of collecting the Rents and Mortgagor shall
be entitled to collect, receive, use and retain the Rents until the occurrence
and continuance of an Event of Default under this Mortgage for which notice has
been given by the Mortgagee; such right of Mortgagor to collect, receive, use
and retain the Rents may be revoked by Mortgagee upon the occurrence and during
the continuance of any Event of Default under this Mortgage for which notice has
been given by Mortgagee by giving not less than five (5) days’ written notice of
such revocation to Mortgagor; in the event such notice is given, Mortgagor shall
pay over to Mortgagee, or to any receiver appointed to collect the Rents, any
lease security deposits, and shall pay monthly in advance to Mortgagee, or to
any such receiver, the fair and reasonable rental value as determined by
Mortgagee for the use and occupancy of such part of the Mortgaged Property as
may be in the possession of Mortgagor or any affiliate of Mortgagor, and upon
default in any such payment Mortgagor and any such affiliate will vacate and
surrender the possession of the Mortgaged Property to Mortgagee or to such
receiver, and in default thereof may be evicted by summary proceedings or
otherwise.  Mortgagor shall not accept prepayments of installments of Rent to
become due for a period of more than one month in advance (except for security
deposits and estimated payments of percentage rent, if any).  Mortgagor
represents and warrants to Mortgagee that:
 
(i) Mortgagor has not affirmatively done any act which would prevent Mortgagee
from, or limit Mortgagee in, acting under any of the provisions of the foregoing
assignment.
 
(ii) Except for any matter disclosed in the Credit Agreement or any other
Documents, no action has been brought or, so far as is known to Mortgagor, is
threatened, which would interfere in any way with the right of Mortgagor to
execute the foregoing assignment and perform all of Mortgagor’s obligations
contained in this Section and in the Leases.
 
18. Additional Rights
 
.  The holder of any subordinate lien on the Mortgaged Property shall have no
right to terminate any Lease whether or not such Lease is subordinate to this
Mortgage nor shall Mortgagor consent to any holder of any subordinate lien or
subordinate Mortgage joining any tenant under any Lease in any action to
foreclose the lien or modify, interfere with, disturb or terminate the rights of
any tenant under any Lease.  By recordation of this Mortgage all subordinate
lienholders and the mortgagees and beneficiaries under subordinate mortgages are
subject to and notified of this provision, and any action taken by any such
lienholder or beneficiary contrary to this provision shall be null and
void.  Any such application shall not be construed to cure or waive any Event of
Default for which notice has been given by Mortgagee or invalidate any act taken
by Mortgagee on account of such Event of Default for which notice has been given
by mortgagee.
 
19. Notices
 
.  All notices, requests, demands and other communications hereunder shall be
given in accordance with the provisions of Section 16.6 of the Credit Agreement
to Mortgagor and to Mortgagee as specified therein.
 
20. No Oral Modification
 
.  This Mortgage may not be amended, supplemented or otherwise modified except
in accordance with the provisions of Section 16.2(a) of the Credit
Agreement.  Any agreement made by Mortgagor and Mortgagee after the date of this
Mortgage relating to this Mortgage shall be superior to the rights of the holder
of any intervening or subordinate Lien or encumbrance.
 
21. Partial Invalidity
 
.  In the event any one or more of the provisions contained in this Mortgage
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, but each shall be construed as if such invalid, illegal
or unenforceable provision had never been included. Notwithstanding to the
contrary anything contained in this Mortgage or in any provisions of any
Document, the obligations of Mortgagor and of any other obligor under any
Documents shall be subject to the limitation that Mortgagee shall not charge,
take or receive, nor shall Mortgagor or any other obligor be obligated to pay to
Mortgagee, any amounts constituting interest in excess of the maximum rate
permitted by law to be charged by Mortgagee.
 
22. Mortgagor’s Waiver of Rights
 
.  (a) Mortgagor hereby voluntarily and knowingly releases and waives any and
all rights to retain possession of the Mortgaged Property after the occurrence
and continuance of an Event of Default hereunder for which notice has been give
by Mortgagee and any and all rights of redemption from sale under any order or
decree of foreclosure (whether full or partial), pursuant to rights, if any,
therein granted, as allowed under any applicable law, on its own behalf, on
behalf of all persons claiming or having an interest (direct or indirectly) by,
through or under each constituent of Mortgagor and on behalf of each and every
person acquiring any interest in the Mortgaged Property subsequent to the date
hereof, it being the intent hereof that any and all such rights or redemption of
each constituent of Mortgagor and all such other persons are and shall be deemed
to be hereby waived to the fullest extent permitted by applicable law or
replacement statute.  Each constituent of Mortgagor shall not invoke or utilize
any such law or laws or otherwise hinder, delay, or impede the execution of any
right, power, or remedy herein or otherwise granted or delegated to Mortgagee,
but shall, permit the execution of every such right, power, and remedy as though
no such law or laws had been made or enacted.
 
(b) To the fullest extent permitted by law, Mortgagor waives the benefit of all
laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the Mortgaged Property, (ii) any
extension of the time for the enforcement of the collection of the Obligations
or the creation or extension of a period of redemption from any sale made in
collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process.  To
the full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not at
any time insist upon, plead, claim or take the benefit or advantage of any law
now or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature (except as expressly provided in
the Credit Agreement) or declare due the whole of the secured indebtedness and
marshalling in the event of exercise by Mortgagee of the foreclosure rights,
power of sale, or other rights hereby created.
 
23. Remedies Not Exclusive
 
.  Mortgagee shall be entitled to enforce payment and performance of the
Obligations and to exercise all rights and powers under this Mortgage or under
any of the other Documents or other agreement or any laws now or hereafter in
force, notwithstanding some or all of the Obligations may now or hereafter be
otherwise secured, whether by Mortgage, mortgage, security agreement, pledge,
lien, assignment or otherwise. Neither the acceptance of this Mortgage nor its
enforcement, shall prejudice or in any manner affect Mortgagee’s rights to
realize upon or enforce any other security now or hereafter held by Mortgagee,
it being agreed that Mortgagee shall be entitled to enforce this Mortgage and
any other security now or hereafter held by Mortgagee in such order and manner
as Mortgagee may determine in its absolute discretion.  No remedy herein
conferred upon or reserved to Mortgagee is intended to be exclusive of any other
remedy herein or by law provided or permitted, but each shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute.  Every power or remedy given by any
of the Documents to Mortgagee or to which Mortgagee may otherwise be entitled,
may be exercised, concurrently or independently, from time to time and as often
as may be deemed expedient by Mortgagee, as the case may be.  In no event shall
Mortgagee, in the exercise of the remedies provided in this Mortgage (including,
without limitation, in connection with the assignment of Leases and Rents to
Mortgagee, or the appointment of a receiver and the entry of such receiver on to
all or any part of the Mortgaged Property), be deemed a “Mortgagee in
possession,” and Mortgagee shall not in any way be made liable for any act,
either of commission or omission, in connection with the exercise of such
remedies.
 
24. Subrogation
 
.  If the Loan is used to pay, satisfy, discharge, extend or renew any
indebtedness secured by a pre-existing mortgage, or other lien encumbering the
Mortgaged Property (“Prior Lien”), then to the extent of funds so used,
Mortgagee shall automatically, and without further action on its part, be
subrogated to all rights, including lien priority, held by the holder of the
indebtedness secured by the Prior Lien, whether or not the Prior Lien is
released, and such former rights are not waived but rather are continued in full
force and effect in favor of Mortgagee and are merged with the lien and security
interest created herein as cumulative security for payment of the Debt and
performance of the Obligations.
 
25. Successors and Assigns
 
.  All covenants of Mortgagor contained in this Mortgage are imposed solely and
exclusively for the benefit of Mortgagee, and its successors and assigns, and no
other person or entity shall have standing to require compliance with such
covenants or be deemed, under any circumstances, to be a beneficiary of such
covenants, any or all of which may be freely waived in whole or in part by
Mortgagee at any time if in the sole discretion of Mortgagee such a waiver is
deemed advisable.  All such covenants of Mortgagor shall run with the land and
bind Mortgagor, the successors and assigns of Mortgagor and all subsequent
owners, encumbrancers and tenants of the Mortgaged Property, and shall inure to
the benefit of Mortgagee and its successors and assigns.  The word “Mortgagor”
shall be construed as if it read “Mortgagors” whenever the sense of this
Mortgage so requires and if there shall be more than one Mortgagor, the
obligations of the Mortgagors shall be joint and several.
 
26. No Waivers, etc.
 
  Any failure by Mortgagee to insist upon the strict performance by Mortgagor of
any of the terms and provisions of this Mortgage shall not be deemed to be a
waiver of any of the terms and provisions hereof, and Mortgagee, notwithstanding
any such failure, shall have the right thereafter to insist upon the strict
performance by Mortgagor of any and all of the terms and provisions of this
Mortgage to be performed by Mortgagor.  Mortgagee may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
security held for the obligations secured by this Mortgage without, as to the
remainder of the security, in any way impairing or affecting the Lien of this
Mortgage or the priority of such lien over any subordinate lien or Mortgage.
 
27. Governing Law, etc.
 
  This Mortgage shall be governed by and construed and interpreted in accordance
with the laws of the State of New Hampshire, except that Mortgagor expressly
acknowledges that by their respective terms the Documents shall be governed and
construed in accordance with the laws of the State of New York, and for purposes
of consistency, Mortgagor agrees that in any in personam proceeding related to
this Mortgage the rights of the parties to this Mortgage shall also be governed
by and construed in accordance with the laws of the State of New York governing
contracts made and to be performed in that State.
 
28. Waiver of Trial by Jury
 
.  Mortgagor and Mortgagee each hereby irrevocably and unconditionally waive the
right to insist upon trial by jury in any action, claim, suit or proceeding
relating to this Mortgage. Mortgagor hereby waives all rights to interpose any
counterclaim in any suit brought by Mortgagee for foreclosure hereunder and all
rights to have any such suit consolidated with any separate suit, action or
proceeding, except to the extent that any counterclaim would be lost unless made
in each suit.  Such waiver shall not be construed so as to prevent the Mortgagor
from interposing a counterclaim against Mortgagee concerning the Obligations.
 
29. Certain Definitions
 
.  Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Mortgage shall be used
interchangeably in singular or plural form and the word “Mortgagor” shall mean
“each Mortgagor or any subsequent owner or owners of the Mortgaged Property or
any part thereof or interest therein,” the word “Mortgagee” shall mean
“Mortgagee or any successor agent for the Lenders,” the word “person” shall
include any individual, corporation, partnership, limited liability company,
trust, unincorporated association, government, governmental authority, or other
entity, and the words “Mortgaged Property” shall include any portion of the
Mortgaged Property or interest therein. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.  The captions in this Mortgage are for convenience or
reference only and in no way limit or amplify the provisions hereof.
 
30. Release and Satisfaction
 
.  If any of the Mortgaged Property shall be sold, transferred or otherwise
disposed of by any Mortgagor in a transaction permitted by the Credit Agreement
and the net cash proceeds are applied in accordance with the terms of the Credit
Agreement, then Mortgagee, at the request and sole expense of Mortgagor, shall
execute and deliver to Mortgagor all releases or other documents reasonably
necessary or desirable for the release of any and all liens created hereby on
such Mortgaged Property.  If the Obligations are paid in full in accordance with
the terms of the Credit Agreement, then Mortgagee, at the request and sole
expense of Mortgagor, shall execute and deliver to Mortgagor a satisfaction of
this Mortgage in accordance with the applicable law.  The Mortgagor shall
deliver to the Mortgagee, at least five (5) Business Days prior to the date of
the proposed release or satisfaction, a written request for release or
satisfaction identifying (in the case of a sale) the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Mortgagor stating that such
transaction (in the case of a sale) is in compliance with, and permitted by, the
Credit Agreement and the other Documents.  Mortgagee shall also, promptly after
written request therefore, deliver customary “pay-off letters.
 
31. Intentionally Omitted.
 
32. Mortgagee’s Fees
 
.  Mortgagor shall pay all costs, fees and expenses incurred by Mortgagee and
Mortgagee’s agents and counsel in connection with the performance by Mortgagee
of Mortgagee’s duties hereunder, and all such costs, fees and expenses shall be
secured by this Mortgage.
 
33. New Hampshire State Specific Provisions:
 
(i) Rules of Construction.  To the extent of any conflict between the terms and
provisions of this Section 33 and the terms and provisions otherwise contained
in this Mortgage, the terms and provisions of this Section 33  shall govern and
control the rights and obligations of the parties.
 
(ii) Power of Sale.  This Mortgage is upon the statutory conditions and upon the
occurrence of an Event of Default or of a breach of any of the statutory
conditions and prior to the acceptance of a cure thereof by Mortgagee, Mortgagee
shall have the STATUTORY POWER OF SALE.
 
(iii) Maximum Amount.  NOTICE IS HEREBY GIVEN that this Mortgage secures to
Mortgagee a maximum amount equal to the maximum principal sum of TWENTY-FIVE
MILLION AND NO/100 DOLLARS ($25,000,000.00), plus interest thereon, which may be
at a variable rate, plus applicable late charges, plus any disbursements which
Mortgagee may make under this Mortgage, the Credit Agreement or the other
Documents, and interest on such disbursements, plus costs and expenses incurred
by Mortgagee to protect its Lien or other interests under this Mortgage or in
exercising any rights or remedies available to it hereunder, including without
limitation, the reasonable fees of attorneys, accountants, appraisers,
auctioneers, engineers and others retained by Mortgagee.
 
(o) Homestead Rights.  The Premises is not homestead premises and is not subject
to any homestead rights.
 
(p) Separate Sales. When Mortgagee has the STATUTORY POWER OF SALE under this
Mortgage, Mortgagee may sell all or any part of the Mortgaged Property pursuant
to the STATUTORY POWER OF SALE in some place in any municipality in which any
part of the Mortgaged Property is located, at one or more sales, in whole or in
parcels, in any or order or manner, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law, at the
discretion of Mortgagee.  In the event the Mortgagee, in the exercise of the
power of sale contained in this Mortgage, including, but not limited to the
STATUTORY POWER OF SALE (or in the exercise of any other right to sell the
Mortgaged Property granted herein or otherwise available at law or in equity),
elects to sell the Mortgaged Property in parts or parcels, such sales may be
held from time to time, and the power of sale (or other right to sell the
Mortgaged Property) shall not be fully executed or exhausted until all of the
Mortgaged Property or other security not previously sold shall have been
sold.  No sale of any portion of the Mortgaged Property shall operate to release
or in any manner affect the interest of the Mortgagee in the remaining Mortgaged
Property or the liability of the Mortgagor to pay the Indebtedness.
 
(q) Security Agreement.  This Mortgage is among other things intended to be a
security agreement and financing statement with respect to the personal property
and fixtures described and included in the Mortgage, and all additions,
accessions, substitutions and replacements thereto and therefor, together with
the proceeds thereof, and all of which are hereinafter referred to as the
collateral or as the Mortgaged Property and the Mortgagor hereby grants and
conveys to Mortgagee, its successors and assigns, a security interest
therein.  That upon default of any material term, condition or covenant of the
Mortgage and acceleration of any indebtedness hereby secured, the Mortgagee may,
at its discretion, require the Mortgagor to assemble the collateral and make it
available to the Mortgagee at a place reasonably convenient to both parties to
be designated by the Mortgagee.  That the Mortgagee shall give the Mortgagor
notice, by registered mail, postage prepaid, of the time and place of any public
sale of any of the collateral or of the time any private sale or other intended
disposition thereof is to be made by sending notice to the Mortgagor at least
ten (10) days before the time of the sale or other disposition, which provisions
for notice the Mortgagor and the Mortgagee agree are reasonable; provided,
however, that nothing herein shall preclude the Mortgagee from proceeding as to
both real and personal property in accordance with the Mortgagee's rights and
remedies in respect of the real property.  The Mortgagee shall have all of the
remedies of a secured party under the Uniform Commercial Code as now in effect
in the State of New Hampshire, and such further remedies as may from time to
time hereafter be provided in New Hampshire for a secured party.  The Mortgagor
agrees that all rights of the Mortgagee as to said collateral and as to said
real estate, and rights and interest appurtenant thereto, may have exercised
together or separately and further agrees that in exercising its power of sale
as to said collateral and as to said real estate, and rights and interest
appurtenant thereto, the Mortgagee may sell the collateral or any part thereof,
either separately from or together with the said real estate, rights and
interests appurtenant thereto, or any part thereof, all as the Mortgagee may in
its discretion elect.
 
For the purpose of this Mortgage constituting a financing statement under the
Uniform Commercial Code the addresses of the parties are:


The Mortgagor
(Debtor):                                                      Presstek, Inc.
10 Glenville Street
Greenwich, Connecticut 06831
Attention: James R. Van Horn


The Mortgagee (Secured
Party):                                                      PNC BANK, National
Association
340 Madison Avenue
New York, New York 10173
Attention: Chris Gauch


 
[Intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned hereby signs, seals and delivers this
Mortgage.


Borrower’s Organizational Identification Number:  ___________________
 
 
PRESSTEK, INC.
 
By: /S/ Jeffrey
Cook                                                                
Name:  Jeffrey Cook
Title:  Executive Vice President and CFO
 
PNC BANK, NATIONAL ASSOCIATION
 
By: /S/ Thomas J.
Lorenz                                                                
Name: Thomas J. Lorenz
Title:  Senior Vice President
 




 
 

--------------------------------------------------------------------------------

 



 
STATE OF CONNECTICUT                                                      )
): ss.:
COUNTY OF FAIRFIELD                                                      )




The foregoing instrument was acknowledged before me this 4th day of March, 2010,
by James Van Horn (name), Vice President and Secretary (title), of PRESSTEK,
INC., a corporation organized under the laws of the State of Delaware, on behalf
of said corporation.






/C/ Christopher J.
Lutzo                                                                
Notary Public
My Commission Expires: 1/31/2015
Notary Seal or Stamp:


[Sign in Black Ink]


 


 


 


 
STATE OF NEW YORK
COUNTY OF NEW YORK


The foregoing instrument was acknowledged before me this 3rd day of March, 2010,
by Thomas J. Lorenz(name), Senior Vice President (title), of PNC BANK, NATIONAL
ASSOCIATION, a national banking association, on behalf of said national banking
association.






/S/ Lois R.
Standig                                                                
Notary Public
My Commission Expires: May 24, 2011
Notary Seal or Stamp:


[Sign in Black Ink]

 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Description of the Owned Land
 
(See attached.)
 


 

 
 

--------------------------------------------------------------------------------

 
